Citation Nr: 1760047	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluations for residuals of prostate cancer with erectile dysfunction rated noncompensable prior to March 20, 2013; 20 percent from March 20, 2013 to October 12, 2016; and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1963 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for residuals of prostate cancer with erectile dysfunction and assigned a noncompensable evaluation, effective April 7, 2009.  

In a March 2014 rating decision the RO increased the evaluation to 20 percent, effective March 20, 2013.  In a November 2016 rating decision, the evaluation was increased to 40 percent, effective October 12, 2016.  As these ratings do not constitute a full grant of the benefits sought for the entire appeal period, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This matter was remanded by the Board for further development previously in September 2016, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's prostate cancer is in remission; he does not require the use of an appliance and has no renal dysfunction.

2.  Prior to June 23, 2010, the Veteran is not shown to have experienced any voiding or renal dysfunction, or urinary tract infections related to prostate cancer residuals.

3.  Resolving all reasonable doubt in favor of the Veteran, beginning June 23, 2010 prostate cancer residuals manifested with urinary frequency causing voiding four to five times per night; use of absorbent materials requiring changes at least four times per day has not been shown.


CONCLUSION OF LAW

Beginning June 23, 2010, the criteria for a 40 percent rating, and no higher, for residuals of prostate cancer with erectile dysfunction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.15, 3.321, 4.1- 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his residuals from prostate cancer, frequent urination and voiding dysfunction that necessitates the use of absorbent materials, should be rated higher.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2017); 38 C.F.R. § 4.3 (2017).

Under 38 C.F.R. § 4.115b, DC 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a.

With regard to voiding dysfunction causing urine leakage, a 20 percent rating is assigned where there is a requirement to wear absorbent materials which must be changed less than 2 times per day.  A 40 percent rating corresponds to the requirement to wear absorbent materials which must be changed 2 to 4 times per day.  Pertinent here, the maximum rating of 60 percent is warranted where urine leakage requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent rating is provided where there is evidence of daytime voiding interval between two and three hours, or; awakening to void two times per night; a 20 percent rating is provided where there is evidence of daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A maximum rating of 40 percent is warranted where there is evidence of daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.

Private treatment records indicate the Veteran underwent a permanent radioactive prostate seed implantation and cystourethroscopy in August 2006.  No residuals from prostate cancer are noted.  

VA treatment records show use of Attend pads for urinary incontinence; the Veteran was shown to use one pad daily.  

The Veteran was afforded a VA examination in August 2009.  He reported some erectile dysfunction, but denied urinary or incontinence problems.  He had no UTI problems, renal colic, nephritis, or hospitalizations for urinary tract infections (UTIs).  Prostate cancer was noted to be treated and in remission.

In a notice of disagreement (NOD) dated June 23, 2010, the Veteran reported that he had to urinate frequently, four to five times a night.  He reported that when he had to urinate he had to find a restroom immediately.  On his January 2012 VA Form 9, the Veteran reiterated that he needed to get up four to five times a night to urinate.  He reported urinary frequency and urgency during the day, to the extent that when he needed to go, he had to know where the restroom was located.  He described the condition as embarrassing and inconvenient.  

The Veteran was afforded another VA examination in March 2013.  The cancer was still in remission and treatment was noted to be completed.  The Veteran reported voiding dysfunction described as nocturia three to four times a night, but with no treatment.  He did not suffer from urine leakage and did not require the use of an appliance.  There were no signs or symptoms of obstructed voiding and no history of recurrent symptomatic urinary tract or kidney infections.

The Veteran has received ongoing treatment at the Mercer County CBOC.  In October 2014 the Veteran reported experiencing occasional leakage of urine and having to wear pads, but only in the car during extended trips.  Treatment notes dated in April 2015 and October 2015 show he had urinary incontinence associated with prostate cancer.

The Veteran was afforded another VA examination in October 2016.  The cancer was still in remission.  The Veteran reported a voiding dysfunction that caused urine leakage.  He reportedly was using two pads at home and three to four pads if on the road for extended trips.  The voiding dysfunction did not require the use of an appliance.  His daytime voiding interval was between one and two hours and his nighttime awakening to void was five or more times.  Signs and symptoms of obstructed voiding involved hesitancy, slow stream, weak stream, and decreased force of stream.

As noted, the Veteran's cancer has been successfully treated with no recurrence or metastasis.  Thus, the condition is rated according to residuals (voiding dysfunction or renal dysfunction) as governed by 38 C.F.R. § 4.115b, DC 7528.  As noted, there is no competent evidence of renal dysfunction.  The Veteran's residual symptoms of prostate cancer are predominantly manifested by voiding dysfunction, including urinary leakage and frequency.  

Based on review of the cumulative lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, a 40 percent rating is warranted for voiding dysfunction, manifested as urinary frequency, beginning June 23, 2010.

Prior to June 23, 2010, the record does not show symptoms that warrant a compensable evaluation.  The Veteran denied any urinary or incontinence problems at the August 2009 VA examination.  He is considered competent to make such an assertion.

The Veteran's June 23, 2010 NOD contains his competent and credible report that his urinary frequency had increased to voiding at least four to five times a night.  Again, he is considered competent to make such an assertion and there is nothing that directly contradicts his testimony at the time it was provided.  Such symptoms are consistent with the criteria for a 40 percent rating.  The Board is mindful that the subsequent VA examination report shows he reported nocturia three to four times a night at the March 2013 VA examination, and also denied experiencing urine leakage or obstructed voiding.  This is consistent with the 20 percent rating criteria.  However, the Board resolves reasonable doubt in the Veteran's favor to find that the symptoms set forth in the 40 percent rating criteria have been more closely approximated since June 2010, thereby eliminating the need for multiple staged ratings during the appeal.  Further, VA treatment records show he started using pads for urine leakage at least in October 2014.  The October 2016 VAX examination report shows his urinary frequency had increased (including awakening five times or more at night).  These symptoms are also consistent with a 40 percent rating.

In short, the Board finds that a 40 percent rating is proper for the appeal period prior to March 20, 2013, but no earlier than June 23, 2010, the date the Veteran first reported urinary frequency consistent with the 40 percent rating criteria.  

A rating in excess of 40 percent is not warranted at any time since June 23, 2010.  A higher rating of 60 percent requires evidence of renal dysfunction, or voiding dysfunction that requires the use of appliance, or the wearing of absorbent materials which must be changed more than four times per day.  None of these symptoms have been shown by the record for the duration of the appeal.  Renal dysfunction has not been diagnosed.  Prior to the October 2016 VA examination, VA treatment records showed that the Veteran at most, required absorbent materials that were changed once daily.  His report at the 2016 VA examination of using two pads at home and three to four pads if traveling on the road, shows absorbent material was not changed more than 4 times a day.  Use of an appliance has not been reported or shown.  Therefore, a rating in excess of 40 percent is not warranted at any time during the appeal.  

A compensable rating for prostate cancer residuals is denied prior to June 23, 2010.  A 40 percent rating is assigned beginning June 23, 2010.  See 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


	(CONTINUED ON NEXT PAGE)



ORDER

Beginning June 23, 2010, a 40 percent rating, and no higher, for residuals of prostate cancer with erectile dysfunction is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


